Citation Nr: 1331727	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  13-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lung disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied entitlement to service connection for lung cancer.

In his February 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In August 2013, he withdrew his hearing request.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim of service connection for a lung disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative in writing or on the record at a hearing on appeal.  Id.
In the present case, the Veteran submitted a signed written statement to the Board in August 2013 in which he stated that he wished to "cancel the claim of [service connection for] lung cancer."  His representative also submitted a written statement to the Board in September 2013 in which it confirmed that the Veteran wished to "withdraw his claim for entitlement to service connection for lung cancer."  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


